IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40159
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

SALVADOR MTANOUS, also known as Chavo,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:95-CR-13-1
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Salvador Mtanous appeals his sentence following a guilty

plea to using a communications facility to facilitate the

distribution of a controlled substance.   Mtanous argues that the

district court should not have considered information Mtanous

provided pursuant to his plea agreement and that the court

clearly erred in determining the quantity of drugs involved in

the offense and in finding that Mtanous was an organizer or

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40159
                                - 2 -

leader of a criminal activity involving more than five

participants.    Nothing in Mtanous’s plea agreement can be

construed to prohibit the district court from sentencing Mtanous

based on information obtained during his debriefing by Government

agents.   The district court’s determination of the relevant

quantity of drugs and its finding that Mtanous had an aggravating

role in the offense are not clearly erroneous.    See United States

v. Mergerson, 4 F.3d 337, 345 (5th Cir. 1993), cert. denied, 510
U.S. 1198 (1994); United States v. Watson, 988 F.2d 544, 550 (5th

Cir. 1993), cert. denied, 510 U.S. 1048 (1994).

     AFFIRMED.